Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 1 of 7 PageID: 13




                              21-CR-177 (CCC)
Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 2 of 7 PageID: 14
Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 3 of 7 PageID: 15
Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 4 of 7 PageID: 16
Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 5 of 7 PageID: 17
Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 6 of 7 PageID: 18
Case 2:21-cr-00177-CCC Document 4 Filed 03/02/21 Page 7 of 7 PageID: 19
